Case 2:20-cv-12600-SJM-APP ECF No. 7-4, PageID.71 Filed 12/31/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                              IN THE EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

Civil Action No. 20-CV-12600-SJM-APP

MICHIGAN GEOSEARCH, INC., a Michigan corporation,

                 Plaintiff,
                                                                         DECLARATION
                                                                          SUPPORTING
                                                                      RESPONSE TO COURT’S
                                                                        ORDER TO SHOW
                                                                       CAUSE RE: SERVICE
vs.

TC ENERGY, INC., a Canadian corporation,

      Defendant.
_________________________________________________________/

                    DECLARATION OF MATTHEW JOHN PREBEG
             IN SUPPORT OF PLAINTIFF’S RESPONSE TO COURT’S ORDER
               TO SHOW CAUSE RE: SERVICE AND REPORT OF SERVICE

        I, Matthew Prebeg, submit this declaration based on my own personal knowledge, and, if

called to do so, I could testify competently to the matters stated herein:

1. I am an attorney licensed to practice law in the State of Texas and have been admitted to

      practice before this Court. I am a managing member of the law firm of Bayko, Prebeg,

      Faucett & Abbott PLLC located in Houston, Texas, and am one of the counsel for plaintiff

      appearing in the above-captioned matter.

2. On October 6, 2020, using my firm’s Federal Express account and package tracking means, I

      sent to defendant, through defendant’s General Counsel and “Executive Vice-President,

      Stakeholder Relations,” Patrick Keys, at Defendant’s corporate headquarters in Calgary,

      Canada, a written “Notice of a Lawsuit and Request to Waive Service of a Summons”

      pursuant to Rule 4(d) (Form AO 398) – together with two copies of a completed waiver form
Case 2:20-cv-12600-SJM-APP ECF No. 7-4, PageID.72 Filed 12/31/20 Page 2 of 2




   (Form AO 399), a copy of the filed Complaint, and a pre-paid means of returning the waiver,

   - asking defendant to respond to plaintiff’s lead counsel, Andrew Kochanowski, “within 61

   days” of receipt. True and correct copies of the Form AO 398 and AO 399 documents I sent

   are included in Exhibit 1 attached to Plaintiff’s Response to Court’s Order to Show Cause

   Re: Service and Report of Service (“Response”).

3. With the notice and request for waiver, I asked defendant to return the waiver form to lead

   counsel for plaintiff in this case, Andrew Kochanowski, and used his name and office address

   as the return address.

4. I received confirmation from Federal Express that defendant in fact received the package of

   documents referenced in paragraph 2, above, on October 7, 2020. Such confirmation is

   attached as Exhibit 2 to plaintiff’s Response.

5. I never received confirmation from Federal Express that defendant returned the service

   waiver form, and Mr. Kochanowski confirmed to me that he never received the waiver or any

   other response from defendant.


      I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the above is true and

correct to the best of my knowledge and belief.



        Executed on December 31, 2020, in Houston, Texas.



                                              Matthew Prebeg
